Citation Nr: 0022068	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  98-13 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.  

Historically, the veteran appealed a September 1995 rating 
decision by the Montgomery, Alabama, Regional Office (RO), 
which granted service connection and assigned a zero percent 
rating for post-traumatic stress disorder (PTSD), effective 
January 24, 1995.  A February 1997 "Travel Board" hearing 
was held before a Member of the Board of Veterans' Appeals 
(Board) who has since left the Board.  In June 1997, the 
Board remanded the case to the RO for additional development.  
By a January 1998 rating decision, the RO increased the 
rating for PTSD to 50 percent, effective January 24, 1995.  
In a February 1998 written statement, the veteran stated that 
he was satisfied with the 50 percent rating for PTSD.  
Therefore, that February 1998 written statement constitutes a 
withdrawal from appeal of the claim for an increased rating 
for PTSD.  See 38 C.F.R. § 20.204(b)(c) (1999).  

The case came before the Board on appeal from a June 1998 
rating decision which denied a total rating based on 
individual unemployability.  A December 1998 RO hearing was 
held.  By a January 1999 rating decision, the rating for PTSD 
was increased to 70 percent, effective August 28, 1997.  A 
February 1999 Supplemental Statement of the Case included a 
letter advising the veteran of that increased rating grant 
and requested that he notify the RO within 60 days "[i]f 
this action satisfies your appeal."  In a written statement 
dated later that month, the veteran stated that "I agree to 
the increase from 50% PTSD to 70% PTSD effective August 28, 
1997."  Thus, the only issue now on appeal is entitlement to 
a total rating based on individual unemployability.

In May 2000, the Board remanded the case to provide the 
veteran with a videoconference hearing.  Such hearing was 
conducted in July 2000.




REMAND

The veteran testified that he last worked in 1985 and that he 
lives alone in a small dwelling in his mother's yard.  He 
also testified that he has received ongoing treatment for his 
service connected PTSD at the VA Medical Center in 
Tuscaloosa, Alabama.  He reported that he was seen every six 
months for regulation of his medications, participated in 
group therapy, and was waiting to be scheduled for a six-week 
inpatient program.  

The most recent VA treatment record in the claims folder is 
dated in November 1998.  The Board is of the opinion that in 
order to properly evaluate the veteran's claim for a total 
rating based on individual unemployability, complete VA 
treatment records are needed.

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing facts pertinent to his claim, the case 
is REMANDED to the RO for the following:

The RO should obtain for the record 
copies of records of any VA treatment, 
both inpatient and outpatient, the 
veteran has received for PTSD since 
November 1998,.  

Following the above, the RO should review the evidence and 
determine whether the veteran's claim may be granted.  If 
not, the veteran and his representative should be provided 
with an appropriate supplemental statement of the case and 
given the opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 4 -


